Citation Nr: 1541246	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO), St. Petersburg, Florida, which denied the Veteran's claim.

In January 2013 the Board remanded the Veteran's claim for service connection for a back disability for further development.  It has since returned to the Board.

The Veteran was scheduled to appear at the RO to have a personal hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing, and has not since requested a new hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 U.S.C.A. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Board remanded the Veteran's claim for service connection for a back disability for further development.  Specifically, the Board noted that the Veteran was afforded a VA examination in April 2009, but found that the opinion rendered was inadequate.

In so finding, the Board noted that the April 2009 examiner conducted an interview of the Veteran, reviewed the claims file, and conducted a complete examination.  The examiner also noted the Veteran's in-service treatment for low back pain in October 1970.  After considering the foregoing, the examiner diagnosed the Veteran with a low back strain and concluded that "[t]his condition cannot be related to the service without the resort to speculation based on the available information."  

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based his conclusion that an opinion would be speculative.  The Board observes that the examiner noted the Veteran's in-service treatment for low back pain and diagnosed the Veteran with a low back strain.  In finding that the condition could not be related to service without resort to speculation, it is uncertain whether the examiner was attempting to indicate that because the available information was absent complaints of or treatment for a back disability for many years after the Veteran's discharge from service, that his current back disability is not related to his military service.   Moreover, it is uncertain whether additional research or consultation would allow for a nonspeculative opinion. 

Based on the forgoing, the Board remanded the Veteran's claim to afford the Veteran a new VA examination to obtain an opinion on the nature and etiology of his back disability.  Records indicate that in making attempts to schedule the Veteran for the requested examination, the Appeals Management Center (AMC) was informed that the Veteran was incarcerated.  Records indicate that the Veteran has been incarcerated since June 2012 and has a release date from federal prison in May 2023.  An email from the VA medical center tasked with scheduling the Veteran for an examination states that attempts were made on May 14, 15, and 20 and June 1, 2015 to "contact and coordinate with the Butner Federal Prison for an appointment for the listed Veteran, with no results."  The AMC concluded that attempts to obtain an examination had been exhausted.

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 
8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

In this case, the Board is unable to determine whether the VA's guidelines for scheduling examinations of incarcerated veterans have been adhered to as the file includes only a notation that on four specific dates there was an attempt to "contact and coordinate with the Butner Federal Prison for an appointment for the listed Veteran, with no results."  Based on the statement, the Board is unable to determine if the VA was unsuccessful in making contact with the appropriate personnel at the prison, or, if contact was made, what avenues were explored for scheduling the Veteran for an examination and why they were not feasible.

Therefore, on remand, all attempts undertaken to schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 and M21-1MR, Part III.iv.3.A.11.d must be documented such that the Board can understand when reading the documentation exactly what was done.  All attempts to schedule the examination must follow the relevant procedures.  

Also, in its January 2013 remand the Board required that the Veteran be sent a letter to inquire as to any medical care providers who may have records pertinent to his claim.  As it appears that letter was sent to the home address on file for the Veteran although he was incarcerated at the time, the letter should be resent to his current address.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, pursuant to the guidance in VBA Fast Letter 11-22 and M21-1MR, Part III.iv.3.A.11.d, ensure all necessary steps have been taken to schedule the Veteran for a VA examination to determine the nature and etiology of his back disability, take all additional necessary steps, and document all steps taken such that the Board can understand when reading the documentation exactly what was done.

If the examination is scheduled, the Veteran's claims folder must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any back disability that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since July 2008).    

b)  If a back disability is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current back disability is etiologically related to his period of military service, to include in-service treatment for low back pain.  

The examiner should indicate in his/her report that the claims folder was reviewed.  A detailed rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




